Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-9 are allowable over the prior art of record.
The examiner has found that the prior art of record does not teach, suggest, or render obvious, inter alia, the specific combination of a communication system, a communication apparatus, or a non-transitory recording medium storing a program causing a computer to function as: a first instructor to issue, to a communication apparatus to which a network device is connected via a network, an instruction to acquire identification information of the network device, the identification information being held by the network device for unique identification thereof; a second instructor to issue to the communication apparatus an instruction to specify, from among candidate parameters corresponding to the identification information acquired by the instruction of the first instructor, a device parameter for communication with the network device, the candidate parameters corresponding to the identification information being included in candidate parameters for communication with communication devices (major difference in the claims not found in the prior art); and a receiver to receive, from the communication apparatus, specification information indicating the device parameter specified by the communication apparatus as set forth in the Specification and recited in independent claims 1, 8, and 9.


These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

April 21, 2022